                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

JANICE HAMPTON,                           )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )     No. 1:18-cv-01191-STA-jay
                                          )
MADISON COUNTY JUVENILE COURT             )
SERVICES,                                 )
                                          )
      Defendant.                          )
________________________________________________________________________________

          ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
                              RECOMMENDATION
         ORDER DIRECTING PLAINTIFF TO FILE AMENDED COMPLAINT
________________________________________________________________________________

       Before the Court is the United States Magistrate Judge’s Report and Recommendation (ECF

No. 8) issued on April 1, 2019. Plaintiff Janice Hampton’s Complaint, which she filed pro se, alleges

claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,

and the Americans with Disabilities Act. The Magistrate Judge’s Report constitutes the screening of

the Complaint required by 28 U.S.C. § 1915(e)(2)(B). The Magistrate Judge construed the Complaint

to allege exhaustion of Plaintiff’s administrative remedies but concluded that the Complaint failed to

contain enough factual matter to support Plaintiff’s discrimination claims. The Magistrate Judge has

recommended that in lieu of dismissing the Complaint, the Court grant Plaintiff thirty (30) days in

which to file an amended complaint to include a factual description of the events that serve as the

basis for her age, disability, and retaliation claims against Defendant. Plaintiff has not filed any

objections to the report, and the time to do so has now passed.

       The Court hereby adopts the Magistrate Judge’s recommendation and orders Plaintiff to file

an amended complaint with a more complete recitation of the facts describing each event that serves

as the grounds for her discrimination claims. Plaintiff’s amended complaint is due within 30 days,
that is, no later than May 21, 2019. Failure to comply with the Court’s order, or make a proper request

for an extension of time in which to comply, may result in the dismissal of this action without further

notice.

          IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: April 19, 2019
